Citation Nr: 1747213	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to November 1967 with ACDUTRA service in the Army Reserve on the following dates: June 3-4, 1978; November 4-5, 1978; August 4-5, 1979; August 23-24, 1980; April 25-26, 1981; and June 5-6, 1982.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  

This claim was previously before the Board in February 2017, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining ACDUTRA and INACDUTRA dates of service.  The requested development has been completed by the AOJ.  The case is now once again before the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified in support of his claim during a hearing held at the RO before a Veterans Law Judge in December 2013.  A transcript of the hearing is of record.  The Veterans Law Judge that held the hearing has since retired.  In August 2016, the Board advised the Veteran of his right to testify at a new hearing.  In September 2016, the Veteran responded to the letter and stated that he did not wish to have another hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's asthma is not the result of disease or injury incurred in or aggravated by active military service, or any period of ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for asthma.  Specifically, he states that he was treated during his active military service for an upper respiratory infection(URI) at Walter Reed Hospital, and due to his infection he incurred asthma, which has continued ever since service discharge.  After a careful review of the evidence the Board finds that service connection for asthma is not warranted.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
For periods of ACDUTRA, service connection may be granted for a disability resulting from injuries or diseases incurred or aggravated during such period.

The Veteran underwent a VA examination in February 2015, and at that time he was diagnosed with history of asthma with no recent exacerbation.  As such, the Board finds that the first element of service connection, evidence of a current disability, has been met.  

The remaining questions are whether there is evidence of an in service incurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment records shows that at separation from active duty in 1967 he did not self-report having or ever having asthma or shortness of breath on his Report of Medical History that was completed and signed by the Veteran in August 1967.  The Veteran specifically noted that he did not have or ever had asthma.  The Veteran's Report of Medical Examination in August 1967 evaluated the Veteran as clinically normal to include his lungs and chest.  

On a Report of Medical History from January 1977 the Veteran states that he did have asthma and shortness of breath.  It was noted on his report that asthma was referring to bronchial asthma associated with URI and the shortness of breath referred to a bronchial asthma on one occasion. 

A periodic Report of Medical Examination from November 1981 evaluates the Veteran as clinically normal to include his lungs and chest.  There is a notation on this report that the Veteran was treated for a URI infection in 1964 and was admitted to Walter Reed Hospital for two weeks.  There is no notation of asthma at that time.  A Report of Medical History from November 1981 that was signed and completed by the Veteran makes no notation of asthma or a lung disability.  The Veteran specifically noted that he did not have or ever had asthma.  He also wrote with his own hand that he was in good health and was not under any medication at this time.  However, there is a notion of his treatment in 1964 at Walter Reed for a URI.  

In October 2015, the Veteran was notified by the RO that active duty inpatient clinical records for asthma from January 1, 1966 to December 31, 1996 could not be located and are unavailable for review.  Further, there was a search for clinical records related to asthma at Aschaffenburg, Germany and none were found.  

In January 2013, the RO requested medical records from the Social Security Administration and received a negative reply stating that the medical records requested had been destroyed.  

A review of the Veteran's private treatment records from January 2002 to July 2005 from Dr. P.G. makes several notations of a history of asthma but there was no treatment for asthma and these records do not etiologically link the Veteran's history of asthma to his military service.  Additionally, there is a letter from Dr. P.G. dated April 2006, noting that the Veteran's lung function test did not show that inhalers  helped with his breathing.  Dr. P.G. opined that these tests suggested that there were restrictive changes that may have been due to post-surgical changes.  The Veteran underwent an esophagectomy in 2005 performed by Dr. Moores that was related to a history of Barrett's esophagus and not asthma.  

A review of the Veteran's VA treatment records from February 1968 to December 2014 do not reveal treatment or hospitalizations for asthma, nor do they link his history of asthma to military service.  In February 1968, a chest x-ray noted that his lung fields were clear and negative for recent parenchymal disease.  In May 1988, the Veteran was diagnosed with bronchitis.  In September 1990, his treatment records are again silent for asthma.  A treatment note from March 2000 is silent for a prescription for any asthma medication.  In December 2013, after the Veteran had applied for service connection for asthma, there is a notation that he uses his inhaler twice per day with no recent hospitalizations for asthma exacerbations.  In February 2014, it was noted that his asthma was stable.  In December 2014, the Veteran denied chest pain, pressure, shortness of breath.  

In February 2015, the Veteran underwent a VA examination to determine the etiology of his asthma.  The Veteran told the examiner that he had asthma since returning from active duty in 1967.  He reported that he was treated by a local pulmonary doctor in Plattsburgh, NY and was prescribed inhalers.  Further, that he had no hospitalizations or urgent care visits for his asthma and that his asthma is not bad or severe.  He told the examiner that he was tested for allergies in Saratoga, NY and was treated with injections and was told that he was allergic to dust mites, dogs, cats, hay and that cigarette smoke exacerbates his asthma.  

After reviewing the Veteran's service treatment records, private treatment records, VA treatment records, and examining the Veteran, the examiner concluded that it was less likely than not that the Veteran's asthma was related to his active military service, including his in-service respiratory infections and colds.  The examiner based this conclusion on the fact that his service treatment records from December 1964 to November 1967 showed no diagnosis or treatment for asthma.  The Veteran's service treatment records did show that he was treated for a URI for two weeks in 1964.  However, the examiner noted that medical literature supports that URI conditions are an acute and self-limiting and have no long term sequelae.  Medical literature supports that asthma is not caused by a URI.  The two conditions are etiologically and pathophysiologically separate and cannot be causally related.  The examiner noted that the Veteran was not in service from 1967 to 1977 and there are no treatment records available for this period.  The Veteran's reserve period shows that he was treated one time in 1977 for asthma.  Lastly, there is no documentation for two years after separation from the reserves of any treatment for asthma.  

After reviewing all of the medical and lay evidence, the Board finds that service-connection for asthma is not warranted.  The only evidence in the record that connects the Veteran's asthma to his active military service is his own statements.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As such, the Veteran is capable of reporting diagnosis and shortness of breath, but he is not able to provide an etiology as to his current disability, nor is he able to draw conclusions or form opinions as to any pathology of asthma to any incident in service.

The Board finds that the Veteran was not treated or diagnosed for asthma during service or for many years after service.  In 1977, the Veteran notes on his Report of Medical History that he had a one-time treatment for bronchial asthma.  This does not appear to have been aggravated by his ACDUTRA because there is no subsequent treatment or complaints of asthma during an ACDUTRA period.  In addition, the Veteran has not asserted that his asthma either began or was aggravated during his time in his reserved unit or a period of ACDUTRA.  Further, the Veteran's Report of Medical Examination from November 1981 evaluates the Veteran as clinically normal to include his lungs and chest.  His Report of Medical History from November 1981 that was signed and completed by the Veteran makes no notation of an asthma or lung disability.  The Veteran specifically noted that he did not have or ever had asthma.  He also wrote with his own hand that he was in good health and was not under any medication at that time.  This leads the Board to believe that whatever treatment the Veteran received for asthma between active service discharge and his enlistment in his reserve unit was temporary.  Further, the VA examiner stated that there is no etiological link between a URI and asthma supported by medical literature.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for asthma.  As such, service connection is denied and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (b).


Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully address all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided a VA examination in February 2015, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for asthma is denied.  



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


